Motion Granted; Dismissed and Memorandum Opinion filed December 17,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00874-CV

                HARDAWAY NET-WORKS, INC., Appellant
                                        V.
                THE CONCENTRIC3 GROUP, INC., Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-32266

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed July 1, 2013. On December 6,
2013, appellant filed a motion to dismiss the appeal because the parties have
reached an agreement to compromise and settle their differences arising from the
underlying lawsuit. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed with prejudice.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.